Citation Nr: 0826202	
Decision Date: 08/05/08    Archive Date: 08/13/08

DOCKET NO.  06-17 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chronic recurrent right shoulder dislocation, 
from June 9, 1976 to January 29, 2002.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic recurrent left shoulder dislocation, from 
June 9, 1976 to January 29, 2002.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel



INTRODUCTION

The veteran served in the U.S. Army from June 1966 to June 
1969 and from June 1971 to June 1976.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO).  In that decision, the RO granted 
service connection for (1) chronic recurrent right shoulder 
dislocation with a 10 percent evaluation effective June 9, 
1976, and a 30 percent evaluation effective January 30, 2002; 
and (2) chronic recurrent left shoulder dislocation with a 10 
percent evaluation effective June 9, 1976, and a 20 percent 
evaluation effective January 30, 2002.  

In a July 2005 notice of disagreement, the veteran indicated 
that he wished to appeal the 10 percent evaluations assigned 
for each shoulder from June 9, 1976 to January 29, 2002.


FINDINGS OF FACT

1.  From June 9, 1976 to January 29, 2002, chronic recurrent 
right shoulder dislocation was manifested by recurrent 
dislocations of the major arm at the scapulohumeral joint 
with infrequent episodes and complaints of pain on weight 
bearing.  The veteran's right shoulder disability did not 
result in frequent episodes of dislocation and guarding of 
all arm movements of the major arm or limitation of motion to 
midway between the side and shoulder level

2.  From June 9, 1976 to January 29, 2002, chronic recurrent 
left shoulder dislocation was manifested by recurrent 
dislocations of the minor arm at the scapulohumeral joint 
with infrequent episodes and complaints of pain on weight 
bearing.  The veteran's left shoulder disability did not 
result in limitation of motion to 25 degrees to the side.


CONCLUSIONS OF LAW

1.  From June 9, 1976 to January 29, 2002, the criteria for a 
20 percent evaluation for chronic recurrent right shoulder 
dislocation have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2007).

2.  From June 9, 1976 to January 29, 2002, the criteria for a 
20 percent evaluation for chronic recurrent left shoulder 
dislocation have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.71a, Diagnostic 
Code 5202 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
May 2002 and July 2003 letters informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  

A March 2005 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  This notice was not received prior to 
the initial rating decision.  Despite the inadequate timing 
of this notice, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The May 2002 and July 
2003 letters addressed the veteran's original application for 
service connection.  In July 2004, the RO awarded service 
connection for chronic recurrent right and left shoulder 
dislocation.  Therefore, the May 2002 and July 2003 letters 
served their purpose in providing VCAA notice and its 
application is no longer required because the original claim 
has been "substantiated."  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Further, the RO cured 
any VCAA notice deficiency by issuing corrective notice in a 
March 2005 letter.  The RO readjudicated the case in a March 
2006 statement of the case and a January 2007 supplemental 
statement of the case.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (where notice was not provided prior to 
the AOJ's initial adjudication, this timing problem can be 
cured by the Board remanding for the issuance of a VCAA 
notice followed by readjudication of the claim by the AOJ); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  There is no indication 
that any notice deficiency reasonably affects the outcome of 
this case.  

The veteran's service treatment records, VA and private 
treatment records, and VA examinations have been associated 
with the claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran has 
requested that VA obtain cadet medical records dated from 
July 1967 to June 1971.  The RO has made attempts to obtain 
these records from West Point and the National Personnel 
Records Center (NPRC); however, in an October 2006 
memorandum, the RO determined that these records were 
unavailable.  The Board notes that the relevant temporal 
focus of the current appeal for an increased evaluation is 
from June 9, 1976 to January 29, 2002.  As such, the Board 
finds that cadet medical records dated from July 1967 to June 
1971 are not necessary for disposition of the claim.  The 
record is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The CAVC has held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board has considered whether a staged 
rating is for consideration; however, from June 9, 1976 to 
January 29, 2002, the evidence of record does not establish 
distinct time periods where the veteran's service-connected 
disability results in symptoms that would warrant different 
ratings.

From June 9, 1976 to January 29, 2002, the veteran was 
awarded separate 10 percent ratings under Diagnostic Code 
5202 for chronic recurrent right and left shoulder 
dislocation.  

Diagnostic Code 5202, for impairment of the humerus, assigns 
a 
20 percent evaluation for malunion of the major or minor arm 
with moderate deformity, a 20 percent evaluation for malunion 
of the minor arm with marked deformity, and a 30 percent 
evaluation for malunion of the major arm with marked 
deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).  
Diagnostic Code 5202 also contemplates recurrent dislocation 
of the humerus at the scapulohumeral joint.  Id.  A 20 
percent evaluation is assigned with infrequent episodes of 
dislocation, and guarding of movement only at the shoulder 
level for both the major and minor arm.  Id.  A 20 percent 
evaluation is assigned with frequent episodes of dislocation 
and guarding of all arm movements of the minor arm.  Id.  A 
30 percent evaluation is assigned with frequent episodes of 
dislocation and guarding of all arm movements of the major 
arm.  Id.  Diagnostic Code 5202 assigns a 40 percent or 50 
percent evaluation, respectively, for fibrous union of the 
minor arm or major arm; a 50 percent or 60 percent 
evaluation, respectively, for nonunion (false flail joint) of 
the minor arm or major arm; and a 70 percent or 80 percent 
evaluation, respectively, for loss of head of (flail 
shoulder) for the minor arm or major arm.  Id. 

Diagnostic Code 5200 assigns a 20 percent or 30 percent 
evaluation, respectively,  for favorable ankylosis of the 
scapulohumeral articulation of the minor arm or major arm 
with abduction 60 degrees, where the individual can reach his 
mouth and head; a 30 percent or 40 percent evaluation, 
respectively, for intermediate ankylosis of the minor arm or 
major arm between favorable and unfavorable; and a 40 percent 
or 50 percent evaluation, respectively, for unfavorable 
ankylosis of the minor arm or major arm, with abduction 
limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Code 5200 (2007).  

Diagnostic Code 5201 assigns a 20 percent evaluation for 
limitation of motion of the major or minor arm to shoulder 
level; a 30 percent evaluation for limitation of the major 
arm to midway between the side and shoulder level; and a 30 
percent or 40 percent evaluation, respectively, for 
limitation of the minor arm or major arm to 25 degrees to the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2007); See 
also 38 C.F.R. § 4.71a Plate I (2007).  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2007).  Weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity, or atrophy of disuse are relevant factors in 
regard to joint disability.  38 C.F.R. § 4.45 (2007).  
Painful, unstable, or malaligned joints, due to a healed 
injury, are entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59 (2007).   

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when evaluating a 
veteran's service-connected disability. 38 C.F.R. § 4.14 
(2007).  However, it is possible for a veteran to have 
separate and distinct manifestations from the same injury 
which would permit rating under several diagnostic codes; the 
critical element in permitting the assignment of several 
evaluations under various diagnostic codes is that none of 
the symptomatology for any one of the conditions is 
duplicative or overlapping with the symptomatology of the 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 
62 (1994).

The veteran is currently service-connected for chronic 
recurrent right shoulder dislocation and chronic recurrent 
left shoulder dislocation.  The Board notes that service 
treatment records show that the veteran was seen for frequent 
dislocation of both shoulders.  From June 9, 1976 to January 
29, 2002, medical evidence continues to reflect recurrent 
right and left shoulder dislocation with subsequent 
development of cervical dystonia (torticollis), for which the 
veteran has been service-connected. 

An August 1977 special orthopedic VA examination shows that 
the veteran complained of pain in both shoulders when 
carrying objects over 10 pounds in weight and while sleeping 
on either side.  The veteran stated that his shoulder 
dislocated with usual sports.  He had a sense of instability 
of both shoulders.  A physical examination revealed no 
evident acute or chronic physical distress relative to his 
shoulders.  Examination of both shoulders revealed normal 
contour without deformity, and without redness, swelling, 
heat, or tenderness.  The veteran had full range of motion of 
both shoulders, with flexion and abduction to 180 degrees, 
extension to 30 degrees, and external rotation to 30 degrees.  
The veteran was diagnosed with dislocation of the left and 
right shoulder by history, not found at the time of 
examination.  X-rays were normal and showed no fracture, 
dislocation or other signification bony abnormality.  

A January 1991 private treatment report from the University 
of Wisconsin Hospital Clinics shows that the veteran was seen 
for rotational torticollis.  The physician noted right 
anterior shoulder shift.  April 1996, March 1997, March 1998, 
and August 2000 private treatment reports also note elevation 
of the right shoulder.  An August 2000 treatment report from 
the University of Florida Health Science Center, Department 
of Neurosurgery shows that the veteran had significant 
limitation of movement associated with cervical dystonia with 
rotational torticollis to the right.  

During a later June 2004 VA examination the veteran reported 
that after his discharge from active duty in 1976, he had 
multiple dislocations of each shoulder each year.  He was 
treated by local physicians and by VA on multiple occasions, 
but most of the time he tried to reapproximate his shoulder 
dislocations himself.  X-rays showed a widening of the 
acromioclavicular joint consistent with old dislocations 
bilaterally.  The examiner found that the veteran's cervical 
torticollis was secondary to his chronic right shoulder 
dislocations.  

The Board finds that evaluations under Diagnostic Code 5202 
for chronic recurrent right shoulder dislocation and chronic 
recurrent left shoulder dislocation are appropriate.  The 
Board notes, however, that a 20 percent evaluation is the 
minimum evaluation assignable under Diagnostic Code 5202, for 
impairment of the humerus for both the major or minor arm.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5202 (2007).  Evidence 
of record clearly shows that the veteran has had a history of 
recurrent dislocations of both the right and left shoulder 
from June 9, 1976 to January 29, 2002.  An August 1977 VA 
examination shows that the veteran had a history of right and 
left shoulder dislocations at that time, with complaints of 
pain.  A June 2004 VA examination noted a history of chronic 
dislocations after service, and x-rays were consistent with a 
history of old dislocations bilaterally.  Private treatment 
records show that the veteran had elevation of the right 
shoulder and significant limitation of motion associated with 
cervical dystonia (torticollis), which was been found to be 
secondary to right shoulder dislocations.  Thus, the Board 
finds that separate 20 percent evaluations are warranted for 
chronic recurrent left and right shoulder dislocations where 
they are manifested by recurrent dislocation of the humerus 
at the scapulohumeral joint, with infrequent episodes, and 
guarding of movement only at the shoulder level.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5202 (2007).  Although 
medical evidence did not reflect guarding of movement at the 
shoulder level, the veteran reported pain and functional 
limitation with weight bearing at the time of an August 1977 
VA examination.  The Board finds that with consideration for 
functional loss due to pain and unstable joints, the veteran 
is entitled to at least the minimal 20 percent ratings for 
chronic recurrent left and right shoulder dislocations.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).   

The Board finds that a higher 30 percent evaluation is not 
warranted under Diagnostic Code 5202 for frequent episodes of 
dislocation and guarding of all arm movements of the major 
arm; where medical evidence does not reflect guarding of all 
arm movements in the right, major arm.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5202 (2007).   During an August 1977 
VA examination, the veteran had no limitation of motion in 
the right shoulder, and there was no indication of guarding 
with motion of the right shoulder.  Private treatment reports 
dated in August 2000 reflect severe limitation of motion in 
the right shoulder; however, the report did not reflect 
guarding with all movements in the right arm.  The veteran is 
not shown to have fibrous union of the major or minor arm to 
warrant higher 50 percent and 40 percent evaluations under 
Diagnostic Code 5202.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5202 (2007).  

The Board has considered whether a higher evaluation is 
available under other provisions of the Diagnostic Code.  
From June 9, 1976 to January 29, 2002, the veteran is not 
shown to have favorable, intermediate, or unfavorable 
ankylosis of the scapulohumeral articulation of either 
shoulder to warrant a higher rating under Diagnostic Code 
5200.  See 38 C.F.R. § 4.71a, Diagnostic Code 5200 (2007).  
From June 9, 1976 to January 29, 2002, chronic recurrent 
right and left shoulder dislocation is not shown to result in 
limitation of the major arm to midway between the side and 
shoulder level, or limitation of the minor arm to 25 degrees 
to the side to warrant a higher 30 percent evaluation under 
Diagnostic Code 5201.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5201 (2007).  At the time of the August 1977 VA examination, 
the veteran had shoulder abduction to 180 degrees 
bilaterally.  Although August 2000 private treatment records 
reflect severe limitation of motion in the right shoulder, 
the record does not indicate whether motion was limited to 
midway between the side and shoulder level.  Further, 
limitation of motion was attributed to cervical dystonia 
(torticollis), which was not yet service-connected at that 
time.  Thus, the Board finds that evaluations in excess of 20 
percent are not warranted. 



C.  Conclusion

The Board concludes that from June 9, 1976 to January 29, 
2002, the evidence supports a 20 percent rating for chronic 
recurrent right shoulder dislocation.  From June 9, 1976 to 
January 29, 2002, the evidence supports a 20 percent rating 
for chronic recurrent left shoulder dislocation.
	

ORDER

From June 9, 1976 to January 29, 2002, a 20 percent rating, 
but no more, is granted for chronic recurrent right shoulder 
dislocation subject to the law and regulations governing the 
payment of monetary benefits. 

From June 9, 1976 to January 29, 2002, a 20 percent rating, 
but no more, is granted for chronic recurrent left shoulder 
dislocation subject to the law and regulations governing the 
payment of monetary benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


